Title: To Alexander Hamilton from Nicholaas Van Staphorst, 4 October 1794
From: Van Staphorst, Nicholaas
To: Hamilton, Alexander


Amsterdam 4 October 1794.
Sir!
The difference of opinion between the several Gentlemen constituting the joint Correspondents of the United States of America, for the Department of Finance, about the Doctrine of Liberty and Equality, and every other Matter relating to the French Revolution, is the cause of your not receiving from us such compleat communications and advice of the situation of things, as might otherwise be necessary.
I venture to give you a private account of my thoughts on that subject, in hopes of it’s proving in some manner useful to you as Secretary of the Treasury. And I am the more induced to it, on account of some merits, I think I can claim from the United States, above my Copartners, (except my Brother, who being banished from this Country these seven years past, is prevented from taking an active part in the business) by the very warm Interest I took during the American War, in the fortunate issue of that grand Insurrection for the Cause of liberty, and by having been accessary to it, According to the Circumstances, We then were in, at a period when, Mr. Hubbard was not yet in Holland, and when the Contest was still a matter of perfect indifference to Messrs. Willinks.
That sacred flame of Liberty, is still glowing in my bosom, and has received additional purity from the important examples set forth by the French Revolution, as well in regard to the cause and magnitude of the Evil, which is common to all the European Nations, as with respect to the infaillible means of redress, from the Adhibition of those forces, every people is possessed of. From these motives I am as eager a partizan to the rights of man, and the principles of liberty and equality, brought to light and put into practice by the People of France, as I have been to American Freedom. And I omitted none of those exertions, the fatal Circumstances, We hitherto laboured under, would allow me to use, with the assistance of some Friends, who agreed with me in this point, to make those principles known among our Countrymen, and to render the same acceptable to them. In which our efforts have not been fruitless.

This labour has given me more insight in politics, and enables me to impart to you better information, or at least with more intimate Conviction and upon good grounds, of the actual Situation of our Country and of what you may expect from us in your Character.
The French are upon our frontiers, and even in the territory of the generality on the left Bank of the Mase.
The Dutch army is so far reduced, that they would not be able to draw five thousand Men into the field, besides the garrisons, of the frontier places not yet conquered, and those of the interior Cities, where they cannot oppose the Enemy, and are solely employed in supporting the Authority of our Aristocratic Government.
The English Army under the Duke of York, is indeed not quite ruined, and if well employed, might still hinder the French very much in crossing the Rivers. But it is so deficient in point of Courage and Discipline, as to spoil and plunder those it was sent to protect. There is no doubt but it will set to flight at the first serious attempt the French may make upon it.
Of the dear purchased Sixty two thousand Prussian troops, who were chiefly intended to defend this Country, not a single man came in it.
The Austrian Army at the Mase has been of late so completely beaten, as to be in full retreat towards the Rhine, and wishes most ardently to enjoy some repose on the other side of that River.
Such Sir, is our present situation abroad. At home, a general discontent prevails, and the people are prepared for an insurrection: which I dare say, will break out as soon as the French will have crossed the Rivers in any point.
As this may be shortly looked for, you may likewise expect to hear by the first accounts from hence, that the Revolution will have been effected: that We will thereby be very narrowly connected with France; that their Friends will have become our Friends, and their Enemies our Enemies. I am sanguine, the Revolution itself may be compleated without great Struggle, or the shedding of much blood. But the consequences it will have on the situation of this Country, and it’s inhabitants, will be most important, especially in point of the means of subsistance and the fortunes of the rich people.

We are to meet the public finances in the most shocking condition, and loaded with enormous Debts. For this We shall have to make provision, and to circumscribe our expenditure in proportion to the revenue. The revenue system itself must be established on a different principle. The plain citizen, the industrious tradesman, the husbandman, and in general the lower class of Citizens must be releaved from the burthensome taxes, and on the contrary the wealthy and rich must be more charged in proportion to their income. This will of course occasion a considerable reduction in the surplus they annually invested in New Loans.
It is not quite unprobable that some Powers, as Austria and Russia, seeing they are to expect no more assistance from the Dutch, will pay no further interest, and be unable to redeem the Capital.
Freedom will I hope be attended here with the same consequences as in America, it will prove an incitement to Industry and Activity, and offer an opening for employing Funds to advantages, that are now invested in Foreign Loans.
These are considerations that make me apprehend that in the period now to come, hardly any foreign negotiation will be practicable.
It is true, that if any thing in that Line will be possible, it will be for America. But in my opinion it would be imprudent to calculate upon it, at least for the next year. Of consequence I fear that it will be impossible to do any thing towards the execution of your late Order for the Treaty with Algiers. On the contrary I think You may be under the necessity of making provision for the whole amount of Interest and reimbursmt. falling due in 1795, over and above the Balance that will remain due to the United States. I will be happy if in this respect, things turn out the reverse from what I think they will. But I conceived it my duty rather to give you this circumstantial communication, and considering the possibility of a different issue. If I was allowed to give you an advice, it would be to direct Mr Adams or any body else, at all times to watch the favorable opportunities, and to avail the United States thereof; for such sums of Money as their service may require, with such stipulations of Interest and Charges as you think proper. For want of a similar precaution, it may happen that some propitious moment may slip by unimproved, through the delay of writing to and from America.
When the Revolution I expect to take place shortly, will have happened, my further addressing you in private will be needless. I shall then no more fear to suppeditate such Ideas as will from time, to time appear to me, proper to be inserted in our Letters to You.
I have only to add, that I dare boldly assure You, that no manner of danger attends the moneys belonging to the United States in the hands of Messrs Willinks and my house by what will happen: and further that I remain with great esteem
Sir!   Your most obedient servant
Nics: van Staphorst.
Alexr. Hamilton Esqr, Secreta. of the Treasury U.S.
